Kibby, J., (after stating the facts). It is contended that the court erred in not directing a verdict for appellant on the first cause of action, the shipment on which the overcharge of freight was. claimed, and damages, never Laving lost its interstate 'character, and that the court erred in its instructions to the jury relative to the proper rate to he charged for the transportation of the car from Benton to Malvern after the refusal of the purchasers there to receive it. There "was no question made that the shipper did not have the right to divert the car of hay to Benton, Arkansas, notwithstanding it was consigned to Malvern, nor that Benton was not the place of delivery for the shipment. The jury were also warranted in finding that the dealers at Benton who had purchased the hay from Allen and were to be notified of the arrival of the shipment, refused to .accept the consignment because of the overcharge of freight demanded by the railroad on account of incorrect weight.  (1) The charge for demurrage was incurred on account of the delay occasioned by the railroad company in refusing to deliver the shipment without the payment of the excessive charge and the time consumed in the correction and adjustment of it, 'and we see no reason why the appellee should not have recovered said amount.  (2-3) The shipment from Oklahoma had reached its final destination at Benton, to which place it was rightfully diverted and where it could not be delivered because of the fault of the railway company in demanding an excessive amount of freight, and the plaintiff was then compelled to reship the hay to Malvern for a market and had the right to recover as damages the amount paid as freight charges therefor. There is no question in this case of an attempted evasion of the payment of interstate rates, as in Porter v. St. Louis S. W. Ry. Co., 78 Ark. 182. It can make no difference that the court instructed the jury that if the railway company was the cause of the hay not being delivered at Benton and afterward accepted the car for shipment to Malvern on an intrastate rate, which it collected, that it would be estopped to claim a higher rate and defeat the action, and also that the shipment in question was an interstate one and that the railway company had the right to apply and charge the interstate rates and at no time was it deprived of the interstate character and at no time were the State rates applicable. Without regard to said instructions given, the right result has been reached and the correct judgment rendered. The railway company wrongfully caused the delay at Benton, according to the finding of the jury, and could not retain the amount charged for demurrage for such delay ¡and the plaintiff had the right to reship the car of hay, which could not be ¡sold at Benton because of its negligence, to a market where it could be disposed of with as little loss as possible, and the company was liable for the overcharge of freight collected and the damages, which in this case amounted only to the demurrage charge and the freight charges paid from Benton to Malvern, regardless ¡of which rate was ¡applied. There is no prejudicial error in the record, and the judgment is affirmed.